FILED: October 2, 2018

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                   ___________________

                                       No. 17-2231 (L)
                                    (8:17-cv-00361-TDC)
                                   ___________________

INTERNATIONAL REFUGEE ASSISTANCE PROJECT, a project of the Urban
Justice Center, Inc., on behalf of itself and its clients; HIAS, INC., on behalf of itself
and its clients; JOHN DOES #1 & 3; JANE DOE #2; MIDDLE EAST STUDIES
ASSOCIATION OF NORTH AMERICA, INC., on behalf of itself and its members;
MUHAMMED METEAB; ARAB AMERICAN ASSOCIATION OF NEW
YORK, on behalf of itself and its clients; YEMENI-AMERICAN MERCHANTS
ASSOCIATION; MOHAMAD MASHTA; GRANNAZ AMIRJAMSHIDI;
FAKHRI ZIAOLHAGH; SHAPOUR SHIRANI; AFSANEH KHAZAELI; JOHN
DOE #4; JOHN DOE #5

               Plaintiffs - Appellees

and

ALLAN HAKKY; SAMANEH TAKALOO; PAUL HARRISON; IBRAHIM
AHMED MOHOMED

               Plaintiffs

v.

DONALD J. TRUMP, in his official capacity as President of the United States;
UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
DEPARTMENT OF STATE; OFFICE OF THE DIRECTOR OF NATIONAL
INTELLIGENCE; KIRSTJEN M. NIELSEN, in her official capacity as Secretary
of Homeland Security; REX TILLERSON, in his official capacity as Secretary of
State; DANIEL R. COATS, in his official capacity as Director of National
Intelligence

               Defendants - Appellants

------------------------------
THE AMERICAN CENTER FOR LAW AND JUSTICE; ALABAMA;
IMMIGRATION REFORM LAW INSTITUTE; ARKANSAS; ARIZONA;
FLORIDA; KANSAS; LOUISIANA; MISSOURI; OHIO; OKLAHOMA; SOUTH
CAROLINA; TEXAS; WEST VIRGINIA

         Amici Supporting Appellant

T.A., A U.S. Citizen of Yemeni Descent; RODERICK AND SOLANGE
MACARTHUR JUSTICE CENTER; NEW YORK; CALIFORNIA;
CONNECTICUT; DELAWARE; ILLINOIS; IOWA; MAINE; MARYLAND;
MASSACHUSETTS; NEW MEXICO; OREGON; RHODE ISLAND;
VERMONT; VIRGINIA; WASHINGTON; DISTRICT OF COLUMBIA; CATO
INSTITUTE; MUSLIM JUSTICE LEAGUE; MUSLIM PUBLIC AFFAIRS
COUNCIL; COUNCIL ON AMERICAN-ISLAMIC RELATIONS, California;
IMMIGRATION EQUALITY; THE NEW YORK CITY GAY AND LESBIAN
ANTI-VIOLENCE PROJECT; THE NATIONAL QUEER ASIAN PACIFIC
ISLANDER ALLIANCE; THE LGBT BAR ASSOCIATION OF LOS ANGELES;
THE LGBT BAR ASSOCIATION OF GREATER NEW YORK; LESBIAN AND
GAY BAR ASSOCIATION OF CHICAGO; GLBTQ LEGAL ADVOCATES &
DEFENDERS; BAY AREA LAWYERS FOR INDIVIDUAL FREEDOM;
IMMIGRATION LAW PROFESSORS ON STATUTORY CLAIMS; CITY OF
CHICAGO; CITY OF LOS ANGELES; CITY OF PHILADELPHIA; U. S.
CONFERENCE OF MAYORS; INTERNATIONAL BAR ASSOCIATION'S
HUMAN RIGHTS INSTITUTE; THE AMERICAN-ARAB ANTI-
DISCRIMINATION COMMITTEE; NATIONAL ASIAN PACIFIC AMERICAN
BAR ASSOCIATION; CIVIL RIGHTS ORGANIZATIONS; INTERNATIONAL
LABOR ORGANIZATIONS; SCHOLARS OF IMMIGRATION LAW;
MEMBERS OF CONGRESS; PROFESSORS OF FEDERAL COURTS
JURISPRUDENCE, CONSTITUTIONAL LAW, AND IMMIGRATION LAW;
COLLEGES AND UNIVERSITIES; INTERFAITH GROUP OF RELIGIOUS
AND INTERRELIGIOUS ORGANIZATIONS AND CLERGY MEMBERS;
TECHNOLOGY COMPANIES; INTERNATIONAL LAW SCHOLARS AND
NONGOVERNMENTAL ORGANIZATIONS; KAREN KOREMATSU; JAY
HIRABAYASHI; HOLLY YASUI; FRED T. KOREMATSU CENTER FOR LAW
& EQUALITY; CIVIL RIGHTS ORGANIZATIONS; NATIONAL BAR
ASSOCIATIONS OF COLOR; CITY OF NEW YORK; MASSACHUSETTS
TECHNOLOGY LEADERSHIP COUNSEL, INC.

         Amici Supporting Appellee




                                      2
                                 ___________________

                                      ORDER
                                 ___________________

      The Supreme Court of the United States has vacated the judgment of this court and

remanded for further consideration in light of Trump v. Hawaii, 138 S. Ct. 2392 (2018). In

obedience to the mandate of the Supreme Court, we remand this case to the district court

for further proceedings consistent with the Supreme Court’s decision.

      Entered at the direction of Chief Judge Gregory.

                                         For the Court

                                         /s/ Patricia S. Connor, Clerk




                                            3
NIEMEYER, Circuit Judge, with whom Judge AGEE and Senior Judge SHEDD join,

concurring in the order:

       In this case, the Supreme Court vacated our decision, 888 F.3d 233, and remanded

it for further consideration in light of Trump v. Hawaii, 138 S. Ct. 2392 (2018), where the

Court fundamentally disagreed with our reasoning and conclusions.              Because that

reasoning supported the majority’s decision to affirm the decision of the district court, 265
F. Supp. 3d 570, the district court’s decision should also be vacated, and I would have

preferred to state as much expressly in our order. I observe, nonetheless, that even without

any express statement by us, the reasoning and conclusions reached by the district court

have been overruled. I join in the entry of the order with this understanding.




                                             4